GTPC
                                                                                   129 LIVINGSTON STREET
             GARY TSIRELMAN P.C.                                                 SECOND & THIRD FLOORS
                                                                                     BROOKLYN, NY 11201
                                                                      T: (718) 438-1200 ● F: (718) 438-8883
             ATTORNEYS & COUNSELORS AT LAW                                     nbowers@gtmdjd.com

                                                                      February 2, 2021

The Honorable Roslynn R. Mauskopf
United States District Court
Eastern District of New York
225 Cadman Plaza East
Brooklyn, NY 11201

 Re: Capital 7 Funding v. Wingfield Capital Corp., et al., Case # 1:17-cv-2374-
 RRM-ST; Proposed revised briefing schedule for motions to vacate default
 and cross-motions for default judgment


Dear Judge Mauskopf:

        We write on behalf of Plaintiff Capital 7 Funding (“Capital 7”) and with
consent of Defendants Joseph Rabito, Damian Laltie, Burgis Sethna, Heath
Wagenheim, and Wingfield Capital Corporation to set forth a joint briefing schedule
for the Defendants’ motions to vacate their defaults filed at ECF Nos. 96 and 100 and
for Plaintiff’s cross-motions for default judgment.

      The parties have agreed to the following briefing schedule pursuant to Your
Honor’s Individual Rule III.B.7.:

      a. Plaintiff’s opposition to Defendants’ motions and cross-motion for default
         judgment is due served March 12, 2021;
      b. Wingfield Defendants’ reply and opposition to default judgment is due
         served April 9, 2021;
      c. Plaintiffs’ reply is due served April 30, 2021.

      This briefing schedule will extend the briefing schedule for the motion to vacate
by Defendants Burgis Sethna, Heath Wagenheim, and Wingfield Capital
Corporation, which the Court previously approved on January21, 2021, as follows:

      a. The date to serve Plaintiff’s opposition to Defendants’ motions and cross-
         motion for default judgment will be extended from February 24, 2021 to
         March 12, 2021;
      b. The date to serve Wingfield Defendants’ reply and opposition to default
         judgment will be extended from March 24, 2021 to April 9, 2021;
      c. The date to serve Plaintiff’s reply will be extended from April 9, 2021 to
         April 30, 2021.


                                        -page 1-
     Plaintiff requests this unified briefing schedule so that it may fully address the
arguments put forth by Defendants in their motions.

      Thank you for your consideration of this letter.


                                                     Respectfully,

                                                     __/s/_____________
                                                     Nicholas Bowers, Esq.
                                                     Counsel for Plaintiff
                                                     Gary Tsirelman P.C.
                                                     129 Livingston, 2nd Floor
                                                     Brooklyn NY 11201




cc: All counsel via ECF




                                        -page 2-
